Citation Nr: 0731132	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-30 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with degenerative changes, great hallux 
metatarsophalangeal areas, medial malleoli, right talar dome, 
currently evaluated as 30 percent disabling.

2.  What separate evaluation should be assigned left ankle 
laxity?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to August 
1994.  

This matter comes before the Board of Veterans' Appeals from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas which denied 
entitlement to a rating higher than 30 percent for pes 
planus.  

In a February 1995 rating decision, the veteran was granted 
service connection for bilateral pes planus with degenerative 
changes, great hallux metatarsophalangeal areas, medial 
malleoli, right talar dome and laxity of the left ankle and 
assigned a 30 percent evaluation from September 1, 1994.  

The veteran was afforded a hearing before the Board, sitting 
at the Waco RO, in June 2007 and a transcript is in the 
claims file.  During this hearing the veteran withdrew the 
claim for entitlement to an increased rating for degenerative 
joint disease of the lumbosacral spine.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify the veteran of any 
further action required on his part.


FINDING OF FACT

Bilateral pes planus is not manifested by a pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.7, 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2003 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While notice was not provided 
explaining how an effective date is assigned any questions 
regarding that matter are moot in light of the decision 
reached below.  While the appellant may not have received 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 




Analysis

The veteran contends that his pes planus is manifested by 
increased adverse symptomatology that entitles him to an 
increased rating.  It is requested that he be afforded the 
benefit of the doubt. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service- connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's bilateral pes planus with degenerative changes, 
great hallux metatarsophalangeal areas, medial malleoli, 
right talar dome is rated as 30 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  This Code provides a 
50 percent rating for bilateral pes planus where there is a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The relevant medical evidence of record includes VA treatment 
records from 1995 to the present which reflect treatment for 
several conditions including complaints of foot pain and pes 
planus. 

At an October 2003 VA examination the veteran complained of 
painful bilateral plantar warts and foot pain after a full 
day of standing or walking more than a block.  He had no 
flare-ups that cause incapacitation or an inability to bear 
weight.  There was no time lost from work.  He took Motrin as 
needed.  On examination the feet appeared symmetrical with 
good alignment.  The skin of the dorsum was supple without 
ulcerative or ischemic lesions.  Achilles alignment was 
normal.  The plantar surfaces were thickened and calloused 
diffusely. There was a three millimeter, round and flat 
plantar verrucae overlying the fourth metatarsal head on the 
left; and a four millimeter, round raised plantar verrucae 
overlying the fourth metatarsal head on the right.  They were 
both tender to palpation without any surrounding erythema or 
inflammation.  The appellant's gait was normal.  The second 
left toe showed evidence of a hammertoe deformity.  The 
diagnoses were symptomatic pes planus, with related bilateral 
plantar verrucae.

A May 2004 VA foot x-ray showed evidence of degenerative 
joint disease of the left foot.

Following a March 2005 VA examination the diagnosis was 
bilateral pes planus with mild hallux valgus.  The veteran 
reported pain after standing up or walking for long periods. 
He was a teacher and could stand, walk or sit while working. 
There was no additional limitation of motion or function 
during flare-ups.  He had undergone no surgery, he used no 
ambulatory aids, but did use shoe inserts.  The examiner 
opined that his bilateral foot condition had no effect on his 
usual occupation as he was able to stand, walk, or sit 
usually during his daily activities. On examination the range 
of motion was normal and asymptomatic with no instability, 
weakness, tenderness, or abnormal movement noted.  The feet 
were stable.  There was a slight four degree angulation of 
the Achilles tendon with weight bearing which self corrected 
when the veteran did not bear weight on his feet.

At a November 2006 VA examination the examiner noted that the 
veteran's feet appeared symmetrical with onychomycosis of all 
toenails and a plantar wart on the lateral part of the right 
foot.  There was no objective evidence of painful motion, 
edema, instability, weakness, or tenderness.  The veteran 
exhibited normal gait without functional limitations.  There 
were no hammertoes, high arches, clawfoot, callosities, 
breakdown or unusual shoe wear pattern indicating abnormal 
weight bearing, or other deformities noted.  The veteran's 
posture was normal on standing, squatting, supination, 
pronation, and rising.  The Achilles tendon was idle and no 
correction was necessary.  There were no fractures or 
dislocations.  There was minimal hallux valgus bilaterally, 
and mild to moderate degenerative joint disease of the first 
metatarsophalangeal joints.  An old healed fracture of the 
fifth proximal phalanx was also noted.  No other bone or 
joint abnormality was seen in either foot.  The diagnoses 
were degenerative joint disease of the feet with pes planus; 
wart, right foot; and onychomycosis all toenails.

The file contains VA medical center treatment records for 
various conditions including complaints of foot pain from 
1995 to the present.  The file also contains an April 2006 
statement from the principal of the school where the veteran 
worked attesting to his foot problems.  The veteran also 
testified as to the nature and extent of his pes planus at a 
June 2007 hearing before the undersigned.

Here, the medical evidence of record does not warrant a 50 
percent disability rating. The veteran's VA and private 
medical reports do not note marked pronation nor do they 
indicate that such a finding should have been made.  The 
plantar surfaces of the feet are not shown to be extremely 
tender.  The November 2006 VA examination in fact noted that 
the veteran exhibited normal gait without functional 
limitations and that range of motion was normal. There was no 
objective evidence of painful motion, edema, instability, 
weakness, tenderness, etc.  There were no callosities, 
breakdown or unusual shoe wear pattern indicating abnormal 
weight bearing.  There were no hammertoes, high arches, 
clawfoot, or other deformities noted.  The veteran has not 
been shown to have a pronounced foot disability.  Further a 
marked inward displacement or severe spasm of the tendo 
Achilles on manipulation has never been noted.  Therefore, 
the preponderance of the evidence is against finding that the 
veteran's bilateral pes planus meets the criteria for an 
increased rating.  The claim is denied.  

In reaching this decision the Board notes that, when 
evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, because the schedular 
criteria for pes planus specifically contemplates the 
existence of pain, providing a higher disability rating based 
on complaints of pain would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2005).  Therefore, DeLuca does 
not apply.

The Board considered the application of 38 C.F.R. § 
3.321(b)(1) (2006).  Although the veteran has described his 
pain as being so bad that it interferes with his employment, 
he has not indicated that he has lost time from work as a 
result of his foot disorder.  He is a teacher and can sit to 
work if required.  The evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There is no objective evidence that his pes 
planus has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

The Board does not dispute the fact that this disability 
affects employment. Nevertheless, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the assignment of a compensable 
evaluation reflects that the appellant's disorders are 
productive of impairment.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  Therefore, given the lack 
of objective evidence showing unusual disability not 
contemplated by the rating schedule, the criteria for 
submission for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Board did not overlooked the veteran's statements, all 
lay statements, as well as his personal hearing testimony.  
Lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the severity of a disability are not probative because 
lay persons are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
assigns more weight to the objective medical evidence of 
record as outlined above.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for bilateral pes planus is denied. 


REMAND 

When a veteran has separate and distinct manifestations 
attributable to the same injury, he should be evaluated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  Here, the veteran is service connected for left 
ankle laxity.  That disorder is currently being rated as part 
of the appellant's pes planus.  The rating criteria governing 
pes planus, however, do not address the nature and extent of 
any ankle instability.  Hence, because ankle laxity pertains 
to an anatomical region distinct from the feet, a separate 
rating is in order.  The Board, however, may not assign the 
initial rating without violating the appellant's right to due 
process.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

Therefore, this case is REMANDED for the following action:

The RO should review the evidence of 
record and assign an initial rating for 
left ankle laxity.  Unless the appellant 
indicates in writing his acceptance of 
the rating assigned an appropriate 
supplemental statement of the case must 
be issued.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


